                                                                     USDC-SDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                         DOC#:
SOUTHERN DISTRICT OF NEW YORK                                        DATE FILED: 2       Is /2-0
DESHAWN DANIELS,

                                     Plaintiff,

                         -v-
                                                                 No. 18-CV-3717 (RA)
DETECTIVE BRIAN TAYLOR, DETECTIVE
JAMES CLEARY, SERGEANT WESLEY                                            ORDER
FRADERA, and DETECTIVE NEIL
MAGLIANO,

                                     Defendants.


RONNIE ABRAMS, United States District Judge:

         No later than February 19, 2020, the parties shall submit supplemental briefing, not to

exceed ten pages, discussing how the Supreme Court's decision in McDonough v. Smith, 139 S.Ct.

2149 (2019), affects the analysis of Plaintiffs § 1983 fair trial claim. Specifically, the parties shall

address the following questions:

    1. Does McDonough establish that a favorable termination is an element of a fair trial claim?

   2. Assuming McDonough establishes that a favorable termination is an element of a fair trial

         claim, does an adjournment in contemplation of dismissal constitute a favorable

         termination in the context of a fair trial claim even if it does not constitute a favorable

         termination in the context of a malicious prosecution claim? In answering this question,

         the parties shall discuss the Eastern District ofNew York's decision in Ross v. City ofNew

         York, No. 17-CV-3505 (PKC), 2019 WL 4805147, at *6-8 (E.D.N.Y. Sept. 30, 2019).

SO ORDERED.

Dated:      February 5, 2020
            New York, New York

                                                    Ronnie Abrams
                                                    United States District Judge
